Order unanimously affirmed without costs. Memorandum: The court properly granted a preliminary injunction enjoining plaintiffs from interfering with the entry of New York State Low-Level Radioactive Waste Siting Commission upon plaintiffs’ property for the purpose of making tests and surveys pursuant to ECL 29-0305. "The Legislature has long recognized the necessity for entry upon private property for the purpose of making surveys and examinations prior to construction of public improvements” (King v Power Auth., 44 AD2d 74, 76, affd 38 NY2d 756). Moreover, condemnation is not required prior to entry (King v Power Auth., supra, at 75-76). (Appeal from order of Supreme Court, Allegany County, Gorski, J.—preliminary injunction.) Present—Denman, J. P., Boomer, Pine, Balio and Lawton, JJ.